DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in a reply filed on 09/08/2021.


Examiner Notes
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well. It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Du et al., US 2013/0227558 A1 (“Du”).


Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 1–30 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Du.

See “References Cited” section, above, for full citations of references.

8.	Regarding claim 1, (A) Du teaches/suggests the invention substantially as claimed, including:
“A method for creating a virtual machine and comprising:
	receiving one or more creation requests”
(¶ 28: cluster management application 335 (via virtualization management application 330) requests a certain host 1001 to instantiate a VM node 2351 for a cluster 300;
¶ 24: hypervisor 210 may receive an instruction from a virtualization management application via network communication interface 108 to instantiate VM 2351 based on a “virtual disk”;
¶ 26: virtualization management application 330 monitors and controls hypervisors 210 executed by hosts 100, for example, to instruct such hypervisors 210 to initiate and/or to terminate execution of VMs);

	“creating one or more first virtual machines of a first virtual machine group on one or more first physical racks based on the one or more creation requests”
(Fig. 4 and ¶ 31: Upon receipt of configuration information, in step 410, cluster management application 335 determines a placement of VM nodes (consistent with the specified cluster size in the received configuration information) by selecting one or more target hosts from host group 310 and determining the quantity of VM nodes to execute at each target host based on the specified cluster size (e.g., as provided by a user);
¶ 35: In step 425, cluster management application 335 communicates with virtualization management application 330 to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes); and

	“creating one or more second virtual machines of a second virtual machine group on one or more second physical racks based on the one or more creation requests”
(Fig. 4 and ¶ 31: Upon receipt of configuration information, in step 410, cluster management application 335 determines a placement of VM nodes (consistent with the specified cluster size in the received configuration information) by selecting one or more target hosts from host group 310 and determining the quantity of VM nodes to execute at each target host based on the specified cluster size (e.g., as provided by a user);
¶ 35: In step 425, cluster management application 335 communicates with virtualization management application 330 to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes); and

“providing to a distributed application a first identifier of the first virtual machine group or a second identifier of the second virtual machine group”
determine the hostnames and/or network addresses for each VM node and provide such mappings to each of the VM nodes to ensure that each VM node can communicate with other VM nodes in the cluster;
see additionally, ¶ 13: Certain of such embodiments provide a user interface for users to provide cluster size, data sets, data processing code (also referred to herein as “jobs”) and other preferences and configuration information to the distributed computing platform service;
the Examiner notes: hostnames and/or network addresses are considered configuration information).

Du does not explicitly state or describe “wherein the one or more first physical racks and the one or more second physical racks are different.”
	
Du however teaches in paragraph 32 that “cluster management application determines the placement of VM nodes within host group based on a placement strategy” and that “placing all VM nodes at different hosts or at hosts in different racks in the data center may provide significant robustness at the cost of efficiency, as such a configuration may increase inter-host and/or inter-rack communication traffic.”

Accordingly, Du at least suggests or it would have been obvious to a person of ordinary skill in the art that Du implements placement of VMs “wherein the one or more first physical racks and the one or more second physical racks are different” (e.g. on different racks/physical locations).


9.	Regarding claim 2, Du teaches/suggests:
“wherein the one or more creation requests comprise a first creation request and a second creation request, and wherein the method further comprises:
further creating the one or more first virtual machines using the first creation request; and further creating the one or more second virtual machines using the second creation request”
(¶ 28: cluster management application 335 (via virtualization management application 330) requests a certain host 1001 to instantiate a VM node 2351 for a cluster 300;
¶ 24: hypervisor 210 may receive an instruction from a virtualization management application via network communication interface 108 to instantiate VM 2351 based on a “virtual disk”;
¶ 26: virtualization management application 330 monitors and controls hypervisors 210 executed by hosts 100, for example, to instruct such hypervisors 210 to initiate and/or to terminate execution of VMs);

10.	Regarding claim 3, Du teaches/suggests:
“further creating the one or more first virtual machines for the distributed application; and
further creating the one or more second virtual machines for the distributed application”
(¶ 13: a distributed computing platform (e.g., Hadoop, etc.) service that, for example, runs within an IaaS environment managed by a service provider or within an enterprise's own internal data center environment;
¶ 20: One or more VMs of host 100 ... may serve as a VM node of a cluster generated and managed by a distributed computing platform service ... if the distributed computing platform is Hadoop, VM node 2351 may support a runtime environment 275 with a JVM that serves as a “master” node .... Alternatively, VM node 2351 may serve as a “worker” node that executes code 280 implementing the “TaskTracker” and “DataNode” functions).

11.	Regarding claim 4, Du teaches/suggests:
	“providing the first identifier to the distributed application; and providing the second identifier to the distributed application”
(¶ 35: cluster management application 335 may determine the hostnames and/or network addresses for each VM node and provide such mappings to each of the VM nodes to ensure that each VM node can communicate with other VM nodes in the cluster).

claim 5, Du teaches/suggests:
“creating the first virtual machine group using the one or more creation requests; and creating the second virtual machine group using the one or more creation requests”
(see ¶¶ 24, 26 and 28, as applied in rejecting claim 2, above).

13.	Regarding claim 6, Du teaches/suggests:
“wherein the one or more creation requests comprise a first creation request and a second creation request, wherein the first creation request indicates a first number of the first virtual machines in the first virtual machine group and a first specification of the first virtual machines, wherein the second creation request indicates a second number of the second virtual machines in the second virtual machine group and a second specification of the second virtual machines”
 (see ¶¶ 24, 26 and 28, as applied in rejecting claim 2, above;
¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes ... configuration information received 405 by cluster management application 335 includes VM attributes, such as the number and/or speed of virtual processors 245, the amount of memory 250, the amount of local storage 255); and

“wherein the method further comprises creating the distributed application using the first creation request and the second creation request”
(¶ 13: a distributed computing platform (e.g., Hadoop, etc.) service that, for example, runs within an IaaS environment managed by a service provider or within an enterprise's own internal data center environment;
¶ 20: One or more VMs of host 100 ... may serve as a VM node of a cluster generated and managed by a distributed computing platform service ... if the distributed computing platform is Hadoop, VM node 2351 may support a runtime environment 275 with a JVM that serves as a “master” node .... Alternatively, VM node 2351 may serve as a “worker” node that executes code 280 implementing the “TaskTracker” and “DataNode” functions;
¶ 27: provide a cluster size, data sets, data processing code ( e.g., in a Hadoop environment, Mapper and Reducer related code) and other preferences and configuration information to launch cluster 300 to perform a data processing job (i.e., in accordance with the data processing code) on the provided data sets).

14.	Regarding claim 7, Du teaches/suggests:
“wherein the one or more creation requests comprise a third creation request indicating a first number of the first virtual machines in the first virtual machine group, a first specification of the first virtual machines, a second number of the second virtual machines in the second virtual machine group, and a second specification of the second virtual machines, and wherein the method further comprises creating the distributed application using the third creation request”
(see ¶¶ 24, 26 and 28, as applied in rejecting claim 2, above;
¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes ... configuration information received 405 by cluster management application 335 includes VM attributes, such as the number and/or speed of virtual processors 245, the amount of memory 250, the amount of local storage 255;
see ¶¶ 13, 20 and 27, as applied in rejecting claim 6, above;
¶ 16: clusters involved include nodes executing in the same physical network and/or on the same hosts).

15.	Regarding claim 8, Du teaches/suggests:
“wherein the one or more creation requests indicate a first number of the first virtual machines in the first virtual machine group and a second number of the second virtual machines in the second virtual machine group”
(¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes ... configuration information received 405 by cluster management).

16.	Regarding claim 9, Du teaches/suggests:
wherein the one or more creation requests indicate a first specification of the first virtual machines and a second specification of the second virtual machines”
(¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes ... configuration information received 405 by cluster management application 335 includes VM attributes).

17.	Regarding claim 10, Du teaches/suggests:
“wherein the one or more creation requests indicate a mutex relationship between the first virtual machine group and the second virtual machine group”
(see ¶¶ 24, 26 and 28, as applied in rejecting claim 2, above;
¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes;
¶ 32: placing all VM nodes at different hosts 100 or at hosts 100 in different racks in the data center).

18.	Regarding claim 11, Du teaches/suggests:
“creating a third virtual machine on a first physical machine of the one or more first physical racks; and creating a fourth virtual machine on a second physical machine of the one or more first physical racks”
(see ¶¶ 24, 26 and 28, as applied in rejecting claim 2, above;
¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes;
¶ 32: placing all VM nodes at different hosts 100 or at hosts 100 in different racks in the data center).

19.	Regarding claims 12–18, they are a corresponding system claim reciting similar limitations of commensurate scope as the method of claims 1–7. Therefore, they are rejected on the same basis as claims 1–7 above, and further including the following:


	“a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions”
(¶ 59: special-purpose computing device when programmed to execute the instructions described herein).


20.	Regarding claim 19, Du teaches/suggests:
“wherein the one or more creation requests indicate a first number of the first virtual machines in the first virtual machine group and a second number of the second virtual machines in the second virtual machine group ...”
(¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes ... configuration information received 405 by cluster management).

21.	Regarding claim 20, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 10. Therefore, it is rejected on the same basis as claim 10 above.

22.	Regarding claims 21–27, they are a corresponding system claim reciting similar limitations of commensurate scope as the method of claims 1–7. Therefore, they are rejected on the same basis as claims 1–7 above, and further including the following:

	Du teaches/suggests:
	“one or more first physical racks; one or more second physical racks different from the one or more first physical racks; and a computer”
(¶ 32: racks in the data center;



23.	Regarding claim 28, Du teaches/suggests:
“wherein the one or more creation requests indicate a first number of the first virtual machines in the first virtual machine group and a second number of the second virtual machines in the second virtual machine group ...”
(¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes ... configuration information received 405 by cluster management).

24.	Regarding claim 29, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 10. Therefore, it is rejected on the same basis as claim 10 above.

25.	Regarding claim 30, Du teaches/suggests:
	“A method for creating a virtual machine and comprising:
	receiving a creation request indicating a number of virtual machines and a specification of the virtual machines, wherein the specification is based on groups of the virtual machines;”
(¶ 28: cluster management application 335 (via virtualization management application 330) requests a certain host 1001 to instantiate a VM node 2351 for a cluster 300;
¶ 24: hypervisor 210 may receive an instruction from a virtualization management application via network communication interface 108 to instantiate VM 2351 based on a “virtual disk”;
¶ 26: virtualization management application 330 monitors and controls hypervisors 210 executed by hosts 100, for example, to instruct such hypervisors 210 to initiate and/or to terminate execution of VMs;
¶ 35: to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes ... configuration information received 405 by cluster management application 335 includes VM attributes, such as the number and/or speed of virtual processors 245, the amount of memory 250, the amount of local storage 255;
cluster management application 335 receives configuration information from a user to provision a cluster within host group 310, such as cluster size, data sets, data jobs, etc.); and

	“creating, according to the creation request, each of the virtual machines on a different physical rack according to the creation request”
(Fig. 4 and ¶ 31: Upon receipt of configuration information, in step 410, cluster management application 335 determines a placement of VM nodes (consistent with the specified cluster size in the received configuration information) by selecting one or more target hosts from host group 310 and determining the quantity of VM nodes to execute at each target host based on the specified cluster size (e.g., as provided by a user);
¶ 35: In step 425, cluster management application 335 communicates with virtualization management application 330 to instruct each target host identified in step 410 to instantiate an appropriate number of VM nodes).


Response to Arguments
26.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.  Applicant’s arguments have not overcome the §103 rejections upon a closer reading of the previously cited reference(s).  Therefore, the rejections are maintained.

In the Remarks, the Applicant contends the following:

a.	As to claim 1, Du determines hostnames or network addresses of VM nodes, not groups of VM nodes. Thus, Du fails to disclose providing to a distributed application a first identifier of the first virtual machine group or a second identifier of the second virtual machine group.
b.	As to claim 30, Du’s VM attributes are for each VM, not based on groups.

The Examiner disagrees:

As to (a), each of Du’s VM node may be viewed as a single virtual machine group, with each group comprising of a single VM node. Additionally, Du teaches in paragraph 35 that the cluster management application may “determine the hostnames and/or network addresses for each VM node” (for instance, from configuration information inputted by the user). Accordingly, Du teaches/suggests “providing to a distributed application a first identifier of the first virtual machine group or a second identifier of the second virtual machine group.”

As to (b), Du teaches in paragraph 30 that the “cluster management application receives configuration information from a user to provision a cluster within host group, such as cluster size.” Accordingly, Du teaches/suggests “wherein the specification is based on groups of the virtual machines,” i.e. the size of the group or cluster of VMs.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
September 29, 2021